Title: From George Washington to Thomas McKean, 23 September 1781
From: Washington, George
To: McKean, Thomas


                  
                     (private)
                     Sir
                     Williamsburg 23d Septemr 1781.
                  
                  I hold myself exceedingly obliged to your Excellency for your favor of the 15th. The intelligence it contains is so important, that I immediately transmitted it to the Count de Grasse, whose superiority, ever supposing Digby should have arrived with ten ships will be considerable.  I find every disposition in the Admiral to act with vigor and decision.
                  Want of time obliges me to refer your Excellency to my public letter for an account of the situation of matters in this quarter.  I have the honor to be with very particular Respect and Esteem Your Ecellency’s Most obt and hble servt
                  
                     Go: Washington
                  
               